DETAILED ACTION
Claims 1-4 received on 05/29/2020 are considered in this office action. Claims 1-4 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rasmusson et al. (US 20180136656 A1, hereinafter Rasmusson).

Regarding claim 1, Rasmusson teaches: A travel control device comprising one or more processors, wherein the one or more processors (Fig. 6 element 602; paragraph 0055: “In particular :
set a vehicle destination where a vehicle stops on the basis of a user destination that is input by a user through a destination input unit (paragraph 0010: “To further illustrate the issues that may arise with autonomous driving, consider the following scenario. A user may begin a ride with autonomous vehicle and set her destination as 185 Berry Street. This location may be the address of a building in San Francisco, Calif. The building may span 150 feet on a particular block. The autonomous vehicle should select a drop-off location for this rider that is reasonably close to where the passenger wants to be dropped off”; “paragraph 0024: Users 101 of the ride service may interface with autonomous-vehicle 140 by interfacing with autonomous-vehicle UI device 148 to obtain information (e.g. ETA, ride length, current location, nearby attractions), input commands to the autonomous vehicle (e.g. set a new destination, end the current ride, pick up another passenger, view information related to nearby attractions, view payment information)”, wherein “drop-off” corresponds to a vehicle stopping); and
cause the vehicle to travel autonomously in at least a part of a route to the vehicle destination (paragraph 0009: “However, in an autonomous vehicle there is no human driver”; paragraph 0011: “Thus, instead of talking to a human driver, the passenger may use the autonomous-vehicle UI device to communicate with the autonomous vehicle”, wherein the autonomous vehicle corresponds to a vehicle which travel autonomously throughout the entire route), 
wherein if it is determined that the user destination is positioned on a road but is a stop inadequate point that is inadequate for the vehicle to stop, on a basis of road information of the user destination, the one or more processors set a stop adequate point that is shifted from the user destination as the vehicle destination (paragraph 0010: “The autonomous vehicle should select a drop-off location for this rider that is reasonably close to where the passenger wants to be dropped off. Simply using the address as the drop-off location may result in an inconvenient or unsafe drop-off. This may be because the address is 150 feet long and cars or other obstacles may be blocking part or all of the road adjacent to the building (or location) designated by that address”; paragraph 0011 “To overcome this problem, the autonomous vehicle may use sensor data and take many factors into consideration when determining an appropriate pick-up or drop-off location […]. This may be done by (1) identifying, based on map data, an area for pick-up or drop-off of the passenger (e.g., based on the origin or destination coordinates or address); (2) determining, based on autonomous-vehicle sensor data, one or more potential pick-up or drop-off locations within the area; (3) calculating, based at least in part on the autonomous-vehicle sensor data and historical data, a viability score for each of the potential pick-up or drop-off locations”; paragraph 0040: “Identifying the locations may involve processing the autonomous-vehicle sensor data to determine the location of each object within a threshold distance of the autonomous vehicle (e.g., 100 feet) and then determining the locations and size of the negative spaces (e.g., the space between objects) inside a space parameter. The space parameter may indicate a space on (or off) the road where vehicles may safely or legally stop”; paragraph 0050: “If it has not received such user input, the computing device may proceed to step 582 and continue to navigate to the highest ranked or otherwise selected location”, wherein “the address is 150 feet long and cars or other obstacles may be blocking part or all of the road adjacent to the building (or location) designated by that address” corresponds to the user destination is positioned on a road but is a stop inadequate point, hence the autonomous vehicle determines “one or more potential pick-up or drop-off locations within the area” which is a safe and legal stop and corresponds to the stop adequate point that is shifted from the user destination).

Regarding claim 4, Rasmusson teaches: A travel control method comprising: 
receiving a user destination from input by a user through a destination input unit (“paragraph 0024: Users 101 of the ride service may interface with autonomous-vehicle 140 by interfacing with set a new destination, end the current ride, pick up another passenger, view information related to nearby attractions, view payment information)”); 
setting a vehicle destination where a vehicle stops on a basis of the user destination (paragraph 0010: “A user may begin a ride with autonomous vehicle and set her destination as 185 Berry Street. This location may be the address of a building in San Francisco, Calif. The building may span 150 feet on a particular block. The autonomous vehicle should select a drop-off location for this rider that is reasonably close to where the passenger wants to be dropped off”); and
making the vehicle travel autonomously in at least a part of a route to the vehicle destination (paragraph 0009: “However, in an autonomous vehicle there is no human driver”; paragraph 0011: “Thus, instead of talking to a human driver, the passenger may use the autonomous-vehicle UI device to communicate with the autonomous vehicle”, wherein the autonomous vehicle corresponds to a vehicle which travel autonomously throughout the entire route),   
wherein in the setting the vehicle destination, if it is determined that the user destination is positioned on a road but is a stop inadequate point that is inadequate for the vehicle to stop on a basis of road information of the user destination, a stop adequate point that is shifted from the user destination is set as the vehicle destination (paragraph 0010: “The autonomous vehicle should select a drop-off location for this rider that is reasonably close to where the passenger wants to be dropped off. Simply using the address as the drop-off location may result in an inconvenient or unsafe drop-off. This may be because the address is 150 feet long and cars or other obstacles may be blocking part or all of the road adjacent to the building (or location) designated by that address”; paragraph 0011 “To overcome this problem, the autonomous vehicle may use sensor data and take many factors into consideration when determining an appropriate pick-up or drop-off location […]. This may be done by potential pick-up or drop-off locations within the area; (3) calculating, based at least in part on the autonomous-vehicle sensor data and historical data, a viability score for each of the potential pick-up or drop-off locations”; paragraph 0040: “Identifying the locations may involve processing the autonomous-vehicle sensor data to determine the location of each object within a threshold distance of the autonomous vehicle (e.g., 100 feet) and then determining the locations and size of the negative spaces (e.g., the space between objects) inside a space parameter. The space parameter may indicate a space on (or off) the road where vehicles may safely or legally stop” ; paragraph 0050: “If it has not received such user input, the computing device may proceed to step 582 and continue to navigate to the highest ranked or otherwise selected location”, wherein “the address is 150 feet long and cars or other obstacles may be blocking part or all of the road adjacent to the building (or location) designated by that address” corresponds to user destination is positioned on a road but is a stop inadequate point that is inadequate for the vehicle to stop on a basis of road information of the user destination, hence the autonomous vehicle determines “one or more potential pick-up or drop-off locations within the area” which is a safe and legal stop corresponding to the a stop adequate point that is shifted from the user destination is set as the vehicle destination).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson as applied to claim 1 above, and in view of Farmer et al. (US 10126138 B1, hereinafter Farmer).

Regarding claim 2, Ramusson teaches: The travel control device according to claim 1. Ramusson further teaches: wherein the stop inadequate point includes a point in a railroad crossing, in an intersection, or in a periphery of these places (paragraph 0040: “The space parameter may indicate a space on (or off) the road where vehicles may safely or legally stop. […]. As another example, a location in a fire lane may be outside the space parameter, but a location within a bike lane may be inside the space parameter, since it may be illegal to stop in a fire lane but legal to stop in a bike lane”, wherein stop inadequate point), but does not specifically mention a construction site. 
However, Farmer teaches a construction site as a stop inadequate point (col 10 lines 22-32: “Further, those areas may be closed off due to construction, may be inaccessible by pedestrians, and/or may be inaccessible by providers. Any number of different reasons may exist for the poor location scores associated with those locations 238A-238K and these are only a couple examples of the types of obstacles that may result in poor location scores. However, by using pickup location scores based on historical ride data, the dynamic transportation matching system may identify that these locations are not good locations for selecting as a modified request location for a request”; col 19 lines 46-56: “For example, the requestor may end up walking around the block to actually get picked up by the provider because it may not have been possible for the provider to drive to the requested location where the requester was waiting. The requested location may be in a no-stopping zone, restricted to only certain vehicles, a high traffic, or in a construction zone, which could cause the actual pickup location to be in a different location from the requested location. Thus, the distance from requested location pickup to actual pickup may also be used to determine the pickup location score of the requested location”).
Farmer is considered analogous art to the claimed invention because they are in the same field of identifying stop adequate point for pick-up or drop-off locations for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel control device as taught by Ramusson to incorporate the teaching of Farmer to include wherein the stop inadequate point includes a point in a construction site or in a periphery of these places. Doing so would allow passengers to exit or enter the vehicle at safe, legal, accessible and convenient locations, which may be different from the user requested location.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson in view of Farmer, and further in view of Mullett (US 20180068505 A1, hereinafter Mullett).

Regarding claim 3, Rasmusson teaches: A vehicle comprising: 
a travel control device (paragraph 0053: “FIG. 6 illustrates an example computer system 600. In particular embodiments, one or more computer systems 600 perform one or more steps of one or more methods described or illustrated herein”); and
wherein the travel control device includes one or more processors (paragraph 0055: “In particular embodiments, computer system 600 includes a processor 602, memory 604, storage 606, an input/output (I/O) interface 608, a communication interface 610, and a bus 612”), and the one or more processors:
set a vehicle destination where a vehicle stops on the basis of a user destination that is input by a user through a destination input unit (“paragraph 0024: Users 101 of the ride service may interface with autonomous-vehicle 140 by interfacing with autonomous-vehicle UI device 148 to obtain information (e.g. ETA, ride length, current location, nearby attractions), input commands to the autonomous vehicle (e.g. set a new destination, end the current ride, pick up another passenger, view information related to nearby attractions, view payment information)”, wherein “drop-off” corresponds to a vehicle stopping; ); and
cause the vehicle to travel autonomously in at least a part of a route to the vehicle destination (paragraph 0009: “However, in an autonomous vehicle there is no human driver”; paragraph 0011: “Thus, instead of talking to a human driver, the passenger may use the autonomous-vehicle UI device to communicate with the autonomous vehicle”, wherein the autonomous vehicle corresponds to a vehicle which travel autonomously throughout the entire route),
wherein if it is determined that the user destination is positioned on a road but is a stop inadequate point that is inadequate for the vehicle to stop, on a basis of road information of the user destination, the one or more processors set a stop adequate point that is shifted from the user destination as the vehicle destination (paragraph 0010: “The autonomous vehicle should select a drop-off location for this rider that is reasonably close to where the passenger wants to be dropped off. Simply using the address as the drop-off location may result in an inconvenient or unsafe drop-off. This may be because the address is 150 feet long and cars or other obstacles may be blocking part or all of the road adjacent to the building (or location) designated by that address”; paragraph 0011 “To overcome this problem, the autonomous vehicle may use sensor data and take many factors into consideration when determining an appropriate pick-up or drop-off location […]. This may be done by (1) identifying, based on map data, an area for pick-up or drop-off of the passenger (e.g., based on the origin or destination coordinates or address); (2) determining, based on autonomous-vehicle sensor data, one or more potential pick-up or drop-off locations within the area; (3) calculating, based at least in part on the autonomous-vehicle sensor data and historical data, a viability score for each of the potential pick-up or drop-off locations”; paragraph 0040: “Identifying the locations may involve processing the autonomous-vehicle sensor data to determine the location of each object within a threshold distance of the autonomous vehicle (e.g., 100 feet) and then determining the locations and size of the negative spaces (e.g., the space between objects) inside a space parameter. The space parameter may indicate a space on (or off) the road where vehicles may safely or legally stop”; paragraph 0050: “If it has not received such user input, the computing device may proceed to step 582 and continue to navigate to the highest ranked or otherwise selected location”, wherein “the address is 150 feet long and cars or other obstacles may be blocking part or all of the road adjacent to the building (or location) designated by that address” corresponds to the user destination is positioned on a road but is a stop inadequate point that is inadequate for the vehicle to stop, hence the autonomous vehicle determines “one or more potential pick-up or drop-off locations within the area” which is a safe stop adequate point that is shifted from the user destination as the vehicle destination).
Ramusson fails to teach an automatic door and when the vehicle arrives at the vehicle destination, the one or more processors open the automatic door automatically, wherein if the user destination is the stop inadequate point, the one or more processors set a point where the automatic door faces the user destination as the vehicle destination, only teaching a door (paragraph 0020: “Example locations for sensors include the front and rear bumpers, the doors, the front windshield, on the side paneling, or any other suitable location”).
However, Mullett teaches an automatic door wherein when the vehicle arrives at the vehicle destination, the one or more processors open the automatic door automatically (paragraph 0037: “At 318, once the autonomous vehicle 10 has arrived at the destination location, the autonomous vehicle 10 unlocks and/or opens the doors of the autonomous vehicle 10 and waits for the passenger(s) to exit the autonomous vehicle 10”). 
Farmer teaches:  wherein if the user destination is the stop inadequate point, the one or more processors set a point where the automatic door faces the user destination as the vehicle destination (FIG. 3 elements 302 and 306; col13 lines 30-38: “According to an embodiment, instead of modifying the threshold distance 304, a subset of the alternate request location 306 within the threshold distance 304 may be selected, such as based on data as described above. For example, a requestor may indicate that she does not want to cross any roads in order to reach an alternate request location 306; therefore, a subset of alternate request locations 306 within the threshold distance 304 (e.g., that do not require a road crossing) is selected”, wherein element 302 corresponds to the user destination, and “a subset of alternate request locations 306 within the threshold distance 304 (e.g., that do not require a road crossing) is selected” corresponds to vehicle destination, where the automatic door faces the user destination as it does not require the user to cross any roads to reach the user destination).
an automatic door wherein when the vehicle arrives at the vehicle destination, the one or more processors open the automatic door automatically, wherein if the user destination is the stop inadequate point, the one or more processors set a point where the automatic door faces the user destination as the vehicle destination. Doing so would allow the passenger to easily and safely exit the vehicle, and conveniently travel to the user destination from the vehicle destination, as it would be located nearby and not across a road or street.

Conclusion

Laur et al. (US 20180081358 A1) discloses a safe-stop-zone mapping system suitable for use on an automated-vehicle which identifies a safe-stop-zone proximate to the travel-path, wherein the automated-vehicle is configured to navigate a host-vehicle into a safe-stop-zone when an emergency-situation occurs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356.  The examiner can normally be reached on Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.K./Examiner, Art Unit 4183       

/ABDHESH K JHA/Primary Examiner, Art Unit 3668